Exhibit 10.2

[Form for Employees]

COMPUCREDIT CORPORATION

RESTRICTED STOCK AGREEMENT

PLAN: CompuCredit Corporation 2004 Restricted Stock Plan

SHARES OF RESTRICTED STOCK:                                  Shares

PURCHASE PRICE PER SHARE (IF ANY): $                            

EFFECTIVE DATE OF GRANT:                     ,             

THIS RESTRICTED STOCK AGREEMENT, made and entered into this                     
day of                     ,             , by and between COMPUCREDIT
CORPORATION, a Georgia corporation (“CompuCredit”), and                         
(the “Grantee”);

W I T N E S S E T H:

WHEREAS, the CompuCredit Corporation 2004 Restricted Stock Plan (the “Plan”) has
been adopted by CompuCredit; and

WHEREAS, Article II of the Plan authorizes the Compensation Committee
(“Committee”) to cause CompuCredit to enter into a written agreement with the
Grantee setting forth the form and the amount of any award and any conditions
and restrictions of the award imposed by the Plan and this Agreement; and

WHEREAS, the Committee desires to make an award to the Grantee consisting of
shares of restricted stock.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, including that provided under any
non-compete or similar agreement, the receipt and sufficiency of which are
hereby acknowledged, CompuCredit and the Grantee hereby agree as follows:

1. General Definitions. Any capitalized terms herein shall have the meaning set
forth in the Plan, and, in addition, for purposes of this Restricted Stock
Agreement, each of the following terms, when used herein, shall have the meaning
set forth below:

(a) “Cause” shall mean, unless otherwise defined in an individual employment
agreement between the Grantee and CompuCredit or any affiliate of CompuCredit
(in which case such employment agreement definition shall govern), (i) the
Grantee’s commission or conviction of any felony or any other crime involving
moral turpitude, (ii) theft from CompuCredit or the Grantee’s primary employer,
including the receipt of any kick-backs or other inappropriate incentives from
any third party, (iii) any failure by



--------------------------------------------------------------------------------

the Grantee to abide by the written policies of CompuCredit and the Grantee’s
primary employer, (iv) any act or omission by the Grantee that is or may be
injurious to CompuCredit or any affiliate, monetarily or otherwise, (v) any
failure by the Grantee to perform at the level appropriate for his or her
position with CompuCredit or the Grantee’s primary employer, (vi) any
unauthorized absenteeism by the Grantee, or (vii) any refusal by the Grantee to
obey the lawful instructions of the Grantee’s primary employer or any other
person or committee to whom the Grantee reports.

(b) “Common Stock” shall mean the common stock of CompuCredit, no par value per
share.

(c) “CompuCredit” shall mean CompuCredit Corporation.

(d) “Fair Market Value” of a share of Common Stock on a specified date shall
mean:

 

  (i) if the Common Stock is then traded on a national securities or quoted on
the Nasdaq National Market System exchange, the closing price on such date of a
share of the Common Stock as traded on the largest securities exchange on which
it is then traded or quoted on the Nasdaq National Market System, as the case
may be; or

 

  (ii) if the Common Stock is not then traded on a national securities exchange
or quoted on the Nasdaq National Market System, the value determined in good
faith by the Committee.

(e) “Restricted Shares” shall mean the number of shares of Common Stock set
forth on page 1 of this Restricted Stock Agreement.

(f) “Vesting Date” shall mean the date that all conditions and restrictions
imposed upon the Restricted Shares granted in accordance with this Restricted
Stock Agreement, including vesting pursuant to Section 3, are completely
satisfied.

(g) “Disability” shall mean (i) a determination that the Grantee is disabled
pursuant to the terms of any long-term disability insurance policy which the
Company has purchased and which covers Grantee; (ii) a reasonable determination
by a reputable, independent, licensed medical doctor selected by the Company
that, due to a mental or physical impairment or disability, Grantee has been
incapable or unable to fully perform the duties performed by him for the Company
immediately prior to such disability for a period of at least 180 days in the
aggregate (although not necessarily consecutively) within any consecutive
365 day period; or (iii) the entry of an order by a court of competent
jurisdiction adjudicating Grantee incompetent to manage his person or property.

2. Grant of Shares. Upon the terms and subject to the conditions and limitations
hereinafter set forth, the Grantee has been awarded the Restricted Shares. Until
the Vesting Date

 

2



--------------------------------------------------------------------------------

the Restricted Shares shall not be transferable except as provided in the Plan.
Subject to Section 4, after the Vesting Date the Restricted Shares shall be
reissued to the Grantee as unlegended shares of Common Stock. Until the Vesting
Date the Restricted Shares shall be held by CompuCredit on behalf of the
Grantee. Any Restricted Shares that do not or cannot vest pursuant to Section 3
shall be forfeited to CompuCredit.

3. Vesting. Subject to the terms, conditions, and limitations set forth herein,
the Vesting Date for the Restricted Shares shall occur on [the third anniversary
of the effective date of the grant set forth above (and on such date the
Restricted Shares shall become 100% vested)], provided that the Grantee is a
full-time employee of CompuCredit (or one of its subsidiaries) on the applicable
date. [In addition, until the date set forth above, and provided that the
Grantee is either on the Board of Directors of CompuCredit (or one of its
subsidiaries) or a full-time employee of CompuCredit (or one of its
subsidiaries) at the time of a “change in control,” any Restricted Shares that
theretofore have not vested shall immediately vest upon a “change in control.”
For these purposes, a “change in control” shall mean the acquisition of 50% or
more of the “beneficial ownership” of the voting equity securities of
CompuCredit (on a fully diluted as-converted basis) by any person or “group”
(with the terms “beneficial ownership” and “group” having the meaning given to
them for purposes of Schedule 13D under the Securities Exchange Act of 1934)
other than (i) Frank J. Hanna, III, David G. Hanna, their spouses, their
descendants and the spouses of their descendants, (ii) trusts and other entities
established generally for the benefit of Frank J. Hanna, III, David G. Hanna,
their spouses, their descendants and the spouses of their descendants, and/or
(iii) charitable trusts, foundations or similar entities established by any of
the foregoing.]

Notwithstanding the foregoing, any Restricted Shares that theretofore have not
vested shall immediately vest upon termination by CompuCredit (or its
subsidiary) of Grantee’s employment other than for Cause or in the case of death
or Disability of Grantee. A transfer of Grantee from CompuCredit to a subsidiary
or vice versa shall not constitute a termination for these purposes.

Upon vesting CompuCredit shall be entitled to retain (or if it is not then
holding the shares, receive) shares of Common Stock having a Fair Market Value,
at the time of vesting, equal to such amount as CompuCredit determines is
required under applicable federal, state or local law to be withheld and paid
over to governmental taxing authorities by reason of the vesting of such shares
of Common Stock.

4. Transfer Subject to Compliance with Securities Laws. Notwithstanding the
vesting of any Restricted Shares, Grantee shall not be entitled to transfer any
Restricted Shares except in compliance with applicable securities law.

5. No Right to Continued Employment. The grant evidenced hereby does not confer
upon the Grantee the right to continued employment with CompuCredit or any
affiliate, nor shall it interfere with the right of CompuCredit or any affiliate
to terminate his or her employment at any time.

 

3



--------------------------------------------------------------------------------

6. Miscellaneous.

(a) The terms of this Restricted Stock Agreement shall be binding upon and shall
inure to the benefit of any successors or assigns of CompuCredit and of the
Grantee.

(b) The Grantee shall be entitled to vote and to receive dividends with respect
to any Restricted Shares.

(c) This grant has been made pursuant to the Plan and shall be subject to, and
governed by, the terms and provisions thereof. The Grantee hereby agrees to be
bound by all the terms and provisions of the Plan. In the event of any conflict
between the terms of the Plan and this Restricted Stock Agreement, the
provisions of the Plan shall govern.

(d) This Restricted Stock Agreement shall be governed by the laws of the State
of Georgia.

IN WITNESS WHEREOF, CompuCredit and the Grantee have executed this Restricted
Stock Agreement as of the day and year first above written.

 

    COMPUCREDIT CORPORATION     By:  

 

      Its:  

 

     

GRANTEE:

 

 

 

4